Citation Nr: 0420288	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-15 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 15, 
1996, for a 100 percent rating for service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's case was remanded for 
additional development in July 2003.  It is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran was originally granted service connection for 
PTSD in October 1994; a 30 percent rating was assigned from 
April 22, 1992.  He was notified of the rating action that 
same month.  He did not appeal the 1994 decision.

2.  The veteran was seen by VA for treatment of his PTSD on 
February 22, 1996.

3.  The veteran submitted a statement requesting a copy of a 
VA form to claim entitlement to a total disability evaluation 
based on individual unemployability (TDIU) that was received 
at the RO on June 11, 1996.  

4.  The veteran submitted a formal claim for a TDIU rating 
that was received at the RO on August 15, 1996.

5.  Evidence was received in May 1997 that the veteran was 
considered totally disabled by the Social Security 
Administration as of April 1991.  The disabilities involved 
an anxiety disorder (PTSD) and a back disorder.

6.  The veteran's formal claim for an increased rating was 
received on August 15, 1996.

CONCLUSION OF LAW

The requirements for an effective date of February 22, 1996, 
for an award of a 100 percent disability evaluation for PTSD, 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 1.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran submitted his original claim for entitlement to 
service connection for PTSD in April 1992.  The claim for 
service connection was denied in July 1993.  The veteran's 
notice of disagreement (NOD) was received at the RO in 
September 1993 and a statement of the case was issued in 
January 1994.  The veteran perfected his appeal regarding the 
denial of service connection for PTSD and the denial of 
service connection for residuals of a head injury, in 
February 1994.

The veteran testified at a hearing at the RO in June 1994.  
VA hospital summaries reporting that the veteran was treated 
for his PTSD were associated with the claims file.  

The RO granted service connection for PTSD in October 1994.  
The RO established an initial rating of 30 percent, effective 
from the date of claim of April 22, 1992.  The RO also 
assigned a temporary 100 percent rating for the period from 
August 31, 1993, to November 30, 1993, under 38 C.F.R. § 4.29 
for the veteran's first period of hospitalization.  A 30 
percent residual rating was assigned effective from December 
1, 1993.  The RO awarded a second temporary 100 percent 
rating for the period from February 14, 1994, to April 30, 
1994, for the veteran's second period of hospitalization.  
The 30 percent rating was then assigned, effective from May 
1, 1994.

Notice of the October 1994 rating decision was provided to 
the veteran that same month.  The letter explained the 
several disability ratings and effective dates, to include 
that his residual rating was 30 percent, effective from May 
1, 1994.

There is no indication in the claims file that the veteran 
disagreed with the October 1994 rating action.  There was 
nothing further submitted from the veteran, regarding his 
PTSD, after his hearing in June 1994.  Thus the rating 
decision therefore became final.  See 38 C.F.R. §§ 19.129, 
19.192 (1991); 38 C.F.R. §§ 20.302, 20.1103 (2003).

The veteran's appeal of the denial for service connection for 
residuals of a head injury went forward.  Service connection 
was denied by way of a Board decision dated in February 1996.  

The veteran submitted a statement on notebook paper that was 
received on June 11, 1996.  The veteran requested that he be 
forwarded a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability).  He said 
that he had filed a claim with the Social Security 
Administration (SSA) and was declared 100 percent disabled.  
He said his claim was sent to the RO and then to Washington.  
He wanted to know the status of his appeal.  He also wanted 
to know if the RO had his SSA records.

The RO forwarded the requested VA Form 21-8940 to the veteran 
in July 1996.  The veteran's completed form was received at 
the RO on August 15, 1996.

The veteran was afforded a VA psychiatric examination on 
August 27, 1996.  The examiner said that the veteran suffered 
from PTSD that was manifested by some perceptual 
disturbances, flashbacks and disturbing dreams.  The 
condition had been complicated by the abuse of drugs.  The 
veteran had the problem under control for 10 months but was 
having a hard time abstaining.  The examiner assigned a 
Global Assessment of Functioning (GAF) Score of 55.  He said 
that the veteran should improve considerably if abstaining 
from drugs and being properly treated.

The RO denied an increased rating for the veteran's PTSD in 
November 1996.  The RO also denied entitlement to a TDIU 
rating.  The veteran's NOD was received in February 1997.  
The veteran detailed a number of problems relating to his 
PTSD.  He also said that he had been hospitalized for a 
period of treatment, beginning in December 1996.

The RO received information from the veteran's former 
employer in March 1997.  The employer noted that the veteran 
worked at the company from August 1969 to April 1992.  The 
reason for termination of employment was listed as the 
veteran failed to respond, expired medical leave.  

Associated with the claims file are two VA hospital summaries 
that cover a period of treatment from December 18, 1996, to 
January 27, 1997.  The summaries show that the veteran's 
primary reason for treatment was for cocaine dependence.  His 
PTSD was also treated.  The summaries made no reference to 
the veteran's overall disability status or employability.  He 
was noted to be unemployed.

Records from the SSA were associated with the claims file in 
May 1997.  The records show that the veteran was found to be 
totally disabled from April 9, 1991 due to anxiety related 
disorders and disorders of the back, discogenic and 
degenerative.  Post-traumatic stress disorder (PTSD) was 
identified as the anxiety disorder present.  The medical 
evidence relied on by the SSA consisted of private treatment 
records from several sources for the period from December 
1989 to October 1992, two disability examinations from 
private physicians and VA records for the period from April 
1992 to December 1993.

An entry from the Oberlin Clinic, dated in October 1992, 
noted that the examiner refused to sign the veteran's 
disability form.  The examiner said that the veteran was not 
medically disabled.  No assessment of the veteran's 
psychiatric status was made at that time.  A disability 
determination regarding the veteran's back complaints was 
done in November 1993.  The examiner noted a number of 
problems experienced by the veteran.  He concluded that the 
veteran should be able to improve and be able to engage 
himself in physical activities.

A SSA June 1993 psychological evaluation reported that the 
veteran was capable of handling funds.  His ability to 
maintain his concentration and attention were noted to be 
somewhat curtailed due to anxiety and symptoms of PTSD.  The 
examiner said that the veteran's ability to respond 
appropriately to one or two-step job instructions appeared to 
be fair.  However, his ability to relate well to supervisors, 
workers and the public might be interfered with by 
personality factors, his current anxiety and high levels of 
tension associated with his PTSD symptomatology.  The 
examiner assigned a GAF score of 46.

The veteran was hospitalized for treatment of his PTSD from 
March 1997 to May 1997.  He was assigned a temporary 100 
percent rating from March 21, 1997, to May 31, 1997.  A 30 
percent rating was assigned from June 1, 1997.

The veteran was hospitalized again in June 1997.  At the time 
of his discharge he was said to be competent and employable.

The veteran was afforded a VA psychiatric examination in May 
1998.  The examiner noted that the veteran had not had 
gainful employment since 1992.  He also noted that the 
veteran doubted whether he could maintain employment.  The 
examiner did not express an opinion as to the veteran's 
employability.  He did assign a GAF score of 40.

The veteran's claim remained denied.  The Board remanded the 
claim for additional development in July 1999.  

The veteran was afforded a VA psychological examination in 
November 2000.  He underwent psychological testing as part of 
the examination.  The examiner stated that the veteran 
suffered from symptoms of PTSD, both by subjective and 
objective findings.  The examiner said that the PTSD rendered 
the veteran unable to function as a productive member of 
society.  A GAF score of 45 was assigned.

The veteran's disability rating for PTSD was increased to 100 
percent in August 2001.  The RO determined that the effective 
date for the rating was the date of receipt of the formal 
claim for TDIU on August 15, 1996.  Because the veteran was 
granted a 100 percent schedular rating, his TDIU claim was 
dismissed as moot.

The veteran disagreed with the effective date of his rating 
in February 2002.  He said that he had strongly disagreed 
with is 30 percent rating.  He also said that his 100 percent 
rating should be effective from "day one."  The veteran 
submitted further argument for an earlier effective date in 
June 2002.  He again stated that he had filed a disagreement 
with his 30 percent rating.  He said he had tried to work at 
temporary jobs several times but was only able to work for 
short periods.  He added that he had not been able to work 
since the early 1990's.

The veteran's representative submitted argument in November 
2002.  He said that the veteran was hospitalized twice within 
a year and should have received a total evaluation from 
February 14, 1994.  He argued that two periods of 
hospitalization within one year denoted a serious condition.  

The veteran testified at a videoconference hearing in 
February 2003.  He said he was unable to work when he 
received his 30 percent rating in 1992.  He felt that his 100 
percent rating should be effective from that time.  He said 
that he had appealed the original 30 percent rating.  

The veteran's claim was remanded by the Board for additional 
development July 2003.  The remand was to allow a search for 
any medical records for the years 1994 to 1996 that might 
serve as a basis for an informal claim and allow for an 
earlier effective date.  In addition, the RO was to provide 
the appropriate notice and assistance required by the 
Veterans Claims Assistance Act of 2000 (VCAA).

The case was handled by the Appeals Management Center (AMC) 
in Washington, D.C.  The AMC wrote to the veteran in July 
2003 and provided notice of what evidence he needed to submit 
to substantiate his claim for an earlier effective date.

The veteran submitted a statement in October 2003 wherein he 
said he had located and filed all of the medical records he 
could obtain.  He said that there were several other 
psychiatrists he had seen through his employer but he was 
unable to get their records.  

Records from Allen Memorial Hospital were received in 
December 2003.  The records related to hospitalization for 
the veteran in December 1991 for treatment related to cocaine 
abuse.  

VA records relating to the veteran's period of 
hospitalization from February 14, 1994, to April 30, 1994, 
were associated with the claims file.  Additional VA records 
for the period April 1992 to March 1996 were associated with 
the claims file.  The latter records show that the veteran 
was primarily treated for complaints unrelated to his PTSD in 
the year prior to June 1996.  The veteran was seen for a 
medication refill in January 1996.  This included medications 
prescribed for treatment of his PTSD.  He was seen in 
February 1996 as a new patient.  The examiner noted that the 
veteran was hospitalized in 1994 and reported that he did 
much better after his discharge.  The veteran was to continue 
with outpatient care but was noncompliant.  He said he had 
had a progressive worsening of symptoms over the last several 
months.  The veteran was reported to be well groomed and 
cooperative.  There was no psychomotor agitation or 
retardation.  His mood was said to be depressed and affect as 
sad.  There were no auditory or visual hallucinations, but 
the veteran did complain of constant nightmares and 
flashbacks.  The examiner said the veteran's thought process 
was goal directed and organized.  There was no suicidal or 
homicidal ideation.  Speech was clear and coherent with no 
pressure.  The veteran was oriented times three with good 
memory and fair concentration.  His judgment and insight were 
also described as fair.

II.  Analysis

The effective date for an increased rating shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred if a claim is received 
within one year from such date, otherwise it is the date of 
receipt of the claim.  38 U.S.C.A. § 5110 (b)(2) (West 2002); 
38 C.F.R. § 3.400 (o)(2) (2003).  See Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1 (p) (2003).  A 
claim, whether "formal" or "informal," must be in writing in 
order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101 (a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155 (a) (2003).  

Another applicable regulation is 38 C.F.R. § 3.157 (b)(1) 
(2003), which provides that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  See Sears v. Principi, 16 
Vet. App. 244, 249 (2002) (section 3.157 applies to a defined 
group of claims, i.e., as to disability compensation, those 
claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service-connected rating where service 
connection has already been established).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  A 
GAF score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  A GAF score of 31 - 40 is defined 
as "Some impairment in reality testing or communication 
(e.g.. speech is at times illogical, obscure or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)." Ibid.

Before specifically addressing the issue of the propriety of 
the effective date of the 100 percent rating, the Board 
acknowledges that the schedular criteria by which psychiatric 
disabilities are rated changed since the effective date for 
the award of the 100 percent rating.  See 61 Fed. Reg. 
52,695-52,702 (Oct. 8, 1996) (effective Nov. 7, 1996) 
codified at 38 C.F.R. § 4.130, Code 9411 (2000).  Therefore, 
adjudication of a claim regarding entitlement to an earlier 
effective date for a 100 percent rating for PTSD must include 
consideration of both the old and the new criteria.  The 
Board notes that the RO has evaluated the veteran's claim 
using both the old and new criteria with notice provided to 
the veteran in a statement of the case and supplemental 
statements of the case.  Accordingly, there is no prejudice 
to the veteran in the Board's adjudication of the claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the criteria in effect prior to November 1996, a 100 
percent rating was assignable where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  The three criteria for a 100 
percent rating are independent of one another; only one needs 
to be met to be awarded a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

The new criteria provide that under Diagnostic Code 9411, a 
100 percent evaluation is assignable where there is total 
occupation and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2003).  

In this case, on the basis of evidence of record available at 
the time, veteran was originally granted service connection 
and assigned a 30 percent rating in October 1994.  The 
veteran did not appeal.  Consequently, the decision became 
final and may not be revised except on a showing of clear and 
unmistakable error.  See 38 C.F.R. §§ 3.105, 20.302, 20.1103 
(2003).  The Board therefore looks to claims made and 
evidence presented since this prior final denial to determine 
whether an effective date earlier than August 15, 1996, is 
warranted for a total rating for PTSD.  

The evidence of record is clear that the veteran submitted an 
informal claim for an increased rating at the time of his 
June 1996 submission.  He completed the requirements for a 
claim when his completed VA Form 21-8940 was received at the 
RO in August 1996.  Thus, there is no dispute as to when 
claims were submitted by the veteran.  The question is 
whether there is any other record that could also serve as an 
informal claim.  38 C.F.R. § 3.157.  

There is little medical evidence of record for treatment for 
the veteran's PTSD between October 1994 and August 1996.  
There are no private treatment records for that period, 
either of record or identified by the veteran.  There was a 
June 1993 SSA evaluation report, but it was not received 
until 1997.  Nevertheless, there are several VA treatment 
records for consideration.

A January 1996 entry related to the veteran being seen for a 
refill of prescriptions pertaining to a number of treated 
problems.  A February 22, 1996, entry shows that the veteran 
was seen in the mental health clinic specifically because he 
had experienced increased symptoms related to his PTSD.  The 
Board therefore finds that this constitutes an informal claim 
for an increased rating under 38 C.F.R. § 3.157(b)(1).

The veteran was found to be totally disabled by the SSA as of 
April 1991.  His primary disability was listed as an anxiety 
disorder.  The SSA records identified the anxiety disorder as 
PTSD.  Further, the SSA psychologist that examined the 
veteran in June 1993 found that the veteran's ability to 
respond to one or two-step job instructions as only fair.  
The veteran's PTSD and anxiety was said to interfere with his 
ability to relate well to supervisors, workers and the 
public.  He assigned a GAF score of 46, a score indicative of 
serious symptoms and to include such problems as his being 
unable to keep a job.

The May 1998 VA examiner did not express an opinion on the 
veteran's employability.  However, he did assign a GAF score 
of 40 to reflect the veteran's current level of functioning 
and his highest level of functioning in the last year.  As 
noted above, a GAF score in this range is indicative of 
someone that is unable to work.

In November 2000, the veteran underwent psychological testing 
that the psychologist said was indicative of chronic, severe 
PTSD.  The psychologist concluded that, because of PTSD, the 
veteran was unable to function as a productive member of 
society.  He assigned a GAF score of 45.  The November 2000 
VA psychiatric examiner, while assigning a GAF score of 50, 
said that the veteran was unable to work because of his PTSD 
symptoms, at least for the previous year.  He noted that the 
veteran was not abusing any substances and this had caused an 
elevation in the veteran's PTSD symptomatology.  

The above medical conclusions are contrasted by the results 
of the August 1996 VA examiner who said the veteran could 
improve with therapy and assigned a GAF score of 55.  There 
is also the VA hospital summaries from May and June 1997 that 
show that the veteran was employable.

In applying the criteria in effect prior to November 1996, 
the Board concludes that the veteran's symptomatology 
satisfied the criteria for a 100 percent rating when he was 
examined as an outpatient in February 1996 to address his 
complaints of increased symptomatology.  In particular, the 
evidence established that the veteran was having problems 
that required greater attention.  The veteran was already 
found to be totally disabled, in part but primarily, from his 
PTSD by the SSA.  The veteran also continued to receive 
treatment for his PTSD after February 1996.  His VA 
examination in August 1996, although not reporting symptoms 
as severe as the other examinations of record, still 
documented some fairly significant symptoms.  By May of 1998 
the veteran's symptomatology was described as severe and his 
GAF score of 40 was the lowest of record.  The subsequent VA 
examinations only confirmed the veteran's continued inability 
to work due to his PTSD symptomatology.  When the totality of 
the evidence is considered, and reasonable doubt is resolved 
in favor of the veteran, the Board finds that the evidence 
supports the assignment of a 100 percent rating as of the 
date of outpatient visit on February 22, 1996.  This is the 
earliest date that it is factually ascertainable that a 100 
percent rating was warranted after the prior final decision 
of October 1994.  This is also the earliest possible date of 
a claim for an increased rating.

As noted above, the veteran failed to appeal the October 1994 
rating decision that granted service connection and assigned 
a 30 percent rating effective from April 22, 1992.  Despite 
the veteran's assertions to the contrary that he did appeal 
that rating decision, there is no evidence of record to 
support those assertions.  The veteran had appealed the 
denial of service connection.  However, that appeal was 
rendered moot in light of the grant of the claim for service 
connection.  A new NOD was required if the veteran wished to 
dispute any aspect of the October 1994 rating decision.  
Since he did not submit a timely NOD, the decision became 
final.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement (NOD) regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has also 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran submitted an informal claim 
for an increased rating in June 1996.  He later submitted a 
formal claim for an increase in August 1996.  The increase 
was granted in August 2001.  He has expressed his 
disagreement with that effective date.  The necessary 
information to complete his application for an earlier 
effective date is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claim for an increased rating was submitted 
before enactment of the VCAA.  The RO continually developed 
the claim, to include obtaining records and affording the 
veteran VA examinations.  The maximum schedular rating was 
granted in August 2001.  The veteran disagreed with the 
effective date assigned.  The effective date was established 
based on evidence that was of record.  

The Board remanded the case in July 2003 to provide the 
veteran an opportunity to supplement the evidence in support 
of his claim for an earlier effective date.  The RO also 
developed additional evidence in an effort to show that the 
veteran satisfied the rating criteria for his 100 percent 
rating prior to August 15, 1996.

In addition, the RO wrote to the veteran in July 2003 and 
informed him of what evidence he should provide in support of 
his claim.  He was also asked to identify any source of 
evidence that could be obtained to support his contentions 
for an earlier effective date.  The veteran responded in 
October 2004.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  The Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also VAOPGCPREC 8-2003.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
veteran has not identified any additional evidence that could 
be obtained to support his claim.  He has expressed his 
opinion as to what the effective date should be for his 100 
percent rating.  

In cases like these, where a claim for an increased rating is 
developed over a number of years, it is the evidence that is 
of record that is telling in establishing an effective date 
for the increased rating.  Here, the record was well 
developed through the obtaining of VA and private treatment 
records for the veteran.  Further, VA examinations were 
provided.  The veteran testified at a hearing in July 2003.  
After the July 2003 remand, the RO developed additional 
evidence of existing records that served as a basis to 
establish an earlier effective date for the veteran's 100 
percent rating.

As noted above, the veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  
Rather, he argues that he had appealed the earlier grant of a 
30 percent rating.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

A 100 percent rating for PTSD is granted effective from 
February 22, 1996, subject to controlling regulations 
applicable to the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



